Citation Nr: 0303419	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  94-36 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disability, to include PTSD, currently evaluated as 50 
percent disabling. 

2. Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1943 to May 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In November 1998, the veteran testified before a member of 
the Board sitting at the RO.  In March 1999, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.   

It is noted that the member of the Board who conducted the 
veteran's hearing is no longer employed by the Board.  The 
veteran was informed of this in a February 2002 letter, and 
he was given the opportunity to request another hearing.  He 
did not respond within 30 days as requested, and thus, the 
Board will proceed with the claims.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's psychiatric disability is manifested by 
complaints of nightmares, poor sleep, flashbacks and 
nervousness.  He has difficulty concentrating, with no 
evidence of delusions or hallucinations, no episodes of 
inappropriate behavior, no panic attacks, and no obsessive 
behaviors.  His most recent GAF is 62.  

3.  The veteran has indicated that he finished the 6th grade 
in school, and has an employment history of being self-
employed in a grocery store business until 1988.  

4.  A psychiatric disability is the veteran's only service-
connected disability.  

5.  The veteran's service-connected psychiatric disability is 
not so disabling as to prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation beyond 50 
percent for a psychiatric disability, to include PTSD, have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Part 4, 
Diagnostic Codes 9411, 9440 (1996 and 2002).

2.  The criteria to warrant entitlement to TDIU benefits have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 
4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  In May 2001, the RO 
informed the veteran of what he should do, what evidence was 
needed from him, when and where the evidence should be sent, 
and what he should do if he had any questions.  The veteran 
was specifically advised of what the Board was doing, what 
had been done, what he needed to do, what he needed to know 
and what to do if he had questions in a July 2002 letter.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  In addition, in January 2003, the Board informed the 
veteran and his representative of new evidence that the Board 
had obtained.  In a February 2003 statement, the veteran's 
representative offered additional argument which he noted to 
be in response to the Board's January 2003 notice letter.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); C.F.R. Part 
4 (2002).  Separate diagnostic codes identify the various 
disabilities.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed as 
PTSD, schizophrenia, generalized anxiety disorder, etc. 38 
C.F.R. § 4.130 (2001).  As amended, section 4.130 of 38 
C.F.R. reads as follows for the 10-100 percent ratings:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication. [10 
percent].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. [100 
percent]. 38 C.F.R. § 4.130, Diagnostic Code 9440 (2002).

The old criteria read as follows:

A 100 percent evaluation will be assigned for a psychiatric 
disability when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior will be 
present.  The individual will be unable to obtain or retain 
employment.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  When there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, a 30 
percent evaluation is warranted.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation will be 
assigned when the psychoneurotic symptoms are less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of nervousness productive of mild social and 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411.

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered. 38 
C.F.R. § 4.126(a) (2002).  In addition, the evaluation must 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126(b) (2002).

The Evidence

Service connection for a psychiatric disability has been in 
effect for the veteran since 1949, initially characterized as 
anxiety disorder and assigned a 10 percent evaluation in 
March 1950.  VA records show that in the mid to late 1980's 
he complained of sleep problems, tension and depression.  In 
May 1988, a VA outpatient treatment record shows that he was 
considering closing his country store which he had run for 30 
years, and becoming active in trading in flea markets.  

In March 1993, the veteran requested an increased rating for 
his psychiatric disability, which he stated included PTSD.  
VA outpatient treatment records dated beginning in 1992 show 
that the veteran was attending group therapy.  On VA 
examination in July 1993, it was noted that the veteran was 
retired.  He had been married three times.  He complained of 
having nightmares, and disturbed sleep.  On examination, he 
appeared rational, and direct with no significant mood 
lability with affect congruent to his acceptable moods.  No 
suicidal or homicidal thoughts were elicited, and his speech 
was normal. Abstract reasoning was good.  Insight and 
judgment were described as very good.  PTSD, delayed, mild, 
secondary to WW II experiences was diagnosed.  

The veteran was examined by VA in April 1994.  He reported 
that he went to school to the middle of the seventh grade, 
and quit because he wanted to work.  He stated that he took 
over his parents store and worked there until 1989.  He 
complained of sleep problems, nervousness, and nightmares.  
On examination, it was noted that there were no hostile 
tendencies or physically abusive patterns.  It was stated 
that he appeared to be getting along with his third wife and 
other family members, and that his social activities had not 
been hampered by any behavioral aberrations.  It was reported 
that he functioned well, does yard work, reads a lot, watches 
movies, and likes to watch sports in crowded arenas.  He 
denied mood swings, and suicidal and homicidal ideations.  He 
had good insight and good judgment.  His adaptive functioning 
for the past year as exemplified by his social relations, 
occupational functioning, and use of leisure was described as 
good, Level III.  The diagnosis was, PTSD, mild secondary to 
WW II experiences.  

In May 1994, the RO confirmed and continued the 30 percent 
evaluation, and included PTSD in the characterization of the 
veteran's disability.  

In May 1994, the veteran submitted an application for TDIU.  
He indicated that he had been self-employed in a grocery 
store from 1983 to 1988.  He reported that he completed 6 
years of school and had no other training or education.  

In a May 1995 letter to the RO, a VA psychiatrist stated that 
the veteran was attending monthly PTSD group meetings since 
1991.  It was reported that during this time, he was 
maintained on medication, including Valium and Benadryl.  It 
was indicated that the veteran complained of insomnia, 
combat-related nightmares, irritability, tenseness, 
restlessness, emotional distress, night sweats, dysphoria, 
and crying spells.  It was reported that these symptoms have 
caused a significant degree of social isolation and have led 
to interpersonal conflicts, mainly with his third spouse.  It 
was concluded that the veteran has PTSD to a moderate degree.  

In November 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that he was in therapy, 
was taking medication, having nightmares and flashbacks.  He 
reported that he had considered suicide.  He stated that he 
sold his store because his wife was ill and that he could not 
handle it anymore.  He testified that he had difficulty 
dealing with his customers.  He stated that he and his wife 
had separated.  A complete transcript is of record.  

In December 1996, the RO increased the veteran's rating to 50 
percent effective from March 1993. VA outpatient treatment 
records show continuing participation in group therapy into 
the late 1990's.  

In November 1998, the veteran testified before a member of 
the Board sitting at the RO.  He stated that he has 
nightmares frequently.  He noted that he participates in 
therapy once a month.  He stated that he owned a grocery 
store from 1959 up until 1988.  He stated that he had not 
worked since then.  He stated that he and his wife had 
recently divorced.  He said he currently lives alone.  He 
reported that he has suicidal thoughts.  He testified that he 
spends his days visiting his son's store, going to the pool 
room or to a restaurant.  A complete transcript is of record.  

The veteran was examined by VA in May 1999.  The claims file 
was reviewed.  A social and industrial survey was taken.  It 
was noted that after rising he has breakfast at home about 
one half of the time, or else at a local restaurant.  It was 
stated that he lives alone.  After breakfast he visits his 
son's store and then to a local pool hall to socialize and 
play pool.  He has lunch at the Senior Citizens Center, and 
socializes there.  He visits the pool hall and his son's 
store again in the afternoon and has dinner at home about 
half of the time.  The other half of the time, he has dinner 
with his son's family.  He reported having two close personal 
friends.  He stated that he last worked in 1988 at a store he 
owned.  He said he was too nervous to continue working there 
and that he tried to sell thing at a flea market on weekends 
thereafter, but was too nervous to continue.  

The veteran reported having nightmares and flashbacks at 
least 20 times per month.  On examination, it was noted that 
he communicated in a rambling fashion, and was gregarious and 
talkative.  He denied hallucinations or delusions.  It was 
stated that it was rare that the veteran behaves 
inappropriately.  He reported occasional suicidal thinking, 
and no homicidal thinking.  He was noted to be fully oriented 
times 4.  It was stated that he did not appear to have any 
significant memory problems.  His speech rate and flow were 
normal.  He reported having panic attacks once every 3 or 4 
months.  He reported having anxiety.  His sleep pattern was 
poor.  He was considered competent.  It was concluded that 
the veteran had moderate PTSD symptoms, that he had rambling 
speech and occasional panic attacks.  It was noted that his 
flashbacks and nightmares were artifacts of his chronic PTSD 
that were considered to be moderately disabling.  It was 
stated that he was able to function socially out in public 
and has maintained a few friendships.  The examiner reported 
that the veteran's PTSD symptoms never exacerbated to 
psychotic proportions.  The diagnosis was, PTSD, combat 
induced, chronic.  The GAF was 55.  

The veteran was examined by VA in August 2002.  The claims 
file was reviewed.  The veteran's past medical history was 
noted.  On examination, it was noted that he had distressing 
recollections, recurrent dreams, and no hallucinations.  He 
was noted to have difficulty falling asleep, difficulty 
concentrating, hypervigilence, and a few outbursts of anger.  
There was no evidence of impairment of thought processes or 
communication, and no episodes of inappropriate behavior.  He 
presented with adequate grooming and hygiene, and was 
oriented to person, place and time.  It was stated that the 
veteran had some minor memory loss of both recent and remote 
events.  He had no obsessive behaviors, regular speech that 
was relevant and logical, no panic attacks, and no problems 
with impulse control.  He had a mildly depressed mood with an 
appropriate affect.  It was stated that he had severe sleep 
impairment that interfered with his daytime activities to 
some extent.  The diagnosis was, PTSD, and his GAF was noted 
to be 62.  It was reported that the veteran had significant 
difficulty with social relationships and had few friends.  It 
was noted that he had one or two friends that seemed to be 
present for him.  It was stated that he did have interactions 
at church, but that he did seem to stay pretty much to 
himself, and was relatively isolated.  

As noted above, the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disability must be evaluated under 
both the old and new rating criteria to determine which 
version is more favorable to the veteran.  However, the new 
criteria may not be applied prior to the effective date.

The Board finds that an increased evaluation beyond 50 
percent is not warranted for the veteran's psychiatric 
disability under either the old or new criteria.  
Specifically, between 1993 when the 50 percent evaluation 
became effective, and November 6, 1996, before the new 
criteria became effective, there is no showing of severe 
impairment which would support a rating beyond 50 percent.  
While he has complaints of nightmares and sleep impairment, 
it is noted that his disability was characterized as mild in 
1993 and in 1994 on VA examination, and as moderate by a VA 
examiner in May 1995.  There is nothing in the record to show 
that during that time period, the veteran met the 
requirements for a rating beyond 50 percent under the old 
criteria.  

Subsequent to November 6, 1996, the record does not support a 
finding that a rating beyond 50 percent is warranted under 
either the old or new criteria.  The veteran was found to 
have moderate symptoms in May 1999, with a GAF of 55.  In 
August 2002, he was noted to have a GAF of 62.  The 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), reflects that a GAF score of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, such as conflicts with 
peers or co-workers.  A GAF score of from 61 to 70 is 
indicative of "some mild symptoms," or "some difficulty in 
social, occupational, or school functioning," but "generally 
functioning pretty well, [and] has some meaningful 
interpersonal relationships."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  Thus, the examination findings as 
well as the noted GAF scores do not support a finding that 
severe impairment exists, warranting an increased evaluation 
to 70 percent under the old criteria.  

Under the new criteria, the evidence would have to show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The veteran's manifestations do not approach such criteria.  
While the veteran reported that he had thoughts of suicide, 
it is noted that he has no panic attacks.  He has regular 
speech, functions independently, has adequate personal 
hygiene and appearance, and is oriented times 4.  

In essence, the Board is of the opinion that the veteran's 
disability picture represents no more than the criteria for 
the 50 percent rating under the revised criteria. 38 C.F.R. § 
4.7 (2002).  The Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  Reflective of the GAF scores of 55 and 62 of 
record, the Board notes that neither GAF score supports a 
finding of an increased evaluation.  

There is simply not enough evidence to support a schedular 
evaluation in excess of 50 percent.  The medical evidence in 
the file does not reflect a degree of occupational and social 
impairment which "more nearly approximates" the criteria for 
70 or 100 percent evaluations under the revised rating 
criteria.  The evidence of record does not establish that the 
veteran has ever engaged in obsessional rituals.  Nor has he 
demonstrated near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  There is no documentation in the record of 
unprovoked irritability with periods of violence, or any 
spatial disorientation or sustained neglect of personal 
appearance and hygiene.  Also the veteran's speech was not 
shown to be impaired, and he was responsive.  In addition, 
the Board has considered the medical findings that reflect 
that the veteran has undergone continuing outpatient 
treatment for a number of years.  However, the findings on 
psychiatric evaluation do not show that an increase is 
warranted.   

To the extent that the veteran contends that he should be 
rated as more than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

TDIU

The veteran also asserts, in essence, that he is unable to 
maintain employment due to his service-connected psychiatric 
disability to include PTSD.  A total rating for compensation 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a) (2002).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2002).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (2002).  In determining 
whether an individual is unemployable by reason of service- 
connected disabilities, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience. Age may not be considered a factor. 38 C.F.R. § 
3.341 (2002).  Unemployability associated with advancing age 
or intercurrent disability may not be used as a basis for 
assignment of a total disability rating. 38 C.F.R. § 4.19 
(2002).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (2002).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a) (2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The veteran has one service-connected disability.  This 
psychiatric disability is rated as 50 percent disabling.  
Therefore, the veteran does not meet the percentage 
requirement of 38 C.F.R. § 4.16(a) (2002) for consideration 
of a TDIU rating.  However, as noted above, the veteran may 
still be entitled to such benefits, on an extraschedular 
basis, pursuant to 38 C.F.R. § 4.16(b) (2002).

The evidence of record does not show that the veteran is 
unemployable due to his psychiatric disability.  The evidence 
reflects that the veteran's service-connected psychiatric 
disability to include PTSD does result in significant 
impairment.  However, this fact is reflected in the current 
rating of 50 percent.  The medical evidence of record does 
not demonstrate that the veteran's service-connected 
disability prevents him from obtaining and retaining 
substantially gainful employment consistent with his 
education and occupational background.  This is specifically 
supported by the GAF scores noted above which show no more 
than some or moderate occupational difficulty.  Accordingly, 
the Board finds that the evidence is not in favor of a grant 
of a TDIU rating.  38 C.F.R. §§ 3.340, 4.16 (2002).  In this, 
and other cases, only independent medical evidence may be 
considered to support Board findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The medical evidence of record is 
not shown to contain findings that the veteran is 
unemployable due to his service-connected psychiatric 
disability.  The Board thus concludes that the veteran's 
service-connected psychiatric disability is not of a severity 
to preclude gainful employment, and, therefore, a TDIU rating 
is not demonstrated to be warranted under the facts of this 
case.


ORDER

An increased evaluation beyond 50 percent for a psychiatric 
disability, to include PTSD is denied.  

Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

